Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 12, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142936 (60)                                                                                          Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  GALE BOERTMANN,                                                                                         David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 142936
                                                                    COA: 293835
                                                                    Macomb CC: 2008-003332-NF
  CINCINNATI INSURANCE COMPANY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration is considered, and it is
  DENIED. We reaffirm the principle stated more than 100 years ago in Peoples v Evening
  News Ass’n, 51 Mich 11, 21 (1883), that “rehearing will not be ordered on the ground
  merely that a change of members of the bench has either taken place, or is about to
  occur.” The same is true for reconsideration. Likewise, we elect to apply MCR
  2.119(F)(3) to these cases, which states, “[A] motion for rehearing or reconsideration
  which merely presents the same issues ruled on by the court, either expressly or by
  reasonable implication, will not be granted.” MCR 2.119(F)(3). Instead, the moving
  party must demonstrate “a palpable error by which the court and the parties have been
  misled and show that a different disposition of the motion must result from correction of
  the error.” Id. In this case, the moving party has failed to satisfy either of these
  requirements and has, therefore, failed to demonstrate grounds for reconsideration.

         Further, the Court has published for comment proposed amendments of MCR
  7.313(E) and MCR 7.313(F) to incorporate into the Court’s rules the standards set forth
  in MCR 2.119(F)(3) with regard to motions for rehearing and reconsideration. The
  publication order that contains the proposed rule changes is attached.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 12, 2013                      _________________________________________
         t0409                                                                 Clerk